WESTERFIELD, J.
This suit grows out of an alleged sale of twenty-five cases of eggs by the plaintiff,to the defendant.
In the case of Gerde Newman & Company v. Roselino Curcuru (La. App.) 139 So. 83, decided January 11, 1932, a case involving the same party plaintiff and the same principles of law and practically the same facts, the defenses made here were held to be without merit.
We have not changed our view. Consequently, and for the reasons assigned, the judgment appealed from is affirmed.
Judgment affirmed.